Citation Nr: 1716525	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran served on a period of initial active duty for training from February 1967 to July 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and established a noncompensable disability rating.

The Veteran filed a timely notice of disagreement and was afforded another VA examination in March 2015, pursuant to a December 2014 Board remand.  In a rating decision dated April 2015, the AOJ increased the Veteran's disability rating to 10 percent, effective August 16, 2011.  Because a higher evaluation is available for the service-connected disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Veteran was scheduled for a hearing to be conducted in October 2013.  That hearing was postponed and rescheduled for December 2013.  The record indicates that the Veteran received notice of the rescheduled hearing date but did not report for the rescheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d) (2016).


FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran's bilateral sensorineural hearing loss has manifested by no more than Level II hearing impairment in the right ear and by no more than Level VI hearing impairment in the left ear.



CONCLUSION OF LAW

The criteria for an initial disability rating for bilateral sensorineural hearing loss in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  An August 2011 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of a disability rating.  

The evidence includes the Veteran's service treatment records, private treatment records, and lay evidence.  The Veteran underwent VA audiological examinations in November 2011 and March 2015.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  All identified and available private medical records have also been associated with the file.  

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II. Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Special provisions apply in instances of exceptional hearing loss.  38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran was afforded two VA audiological examinations during the course of his claim, in November 2011 and March 2015.  During the November 2011 examination the Veteran reported difficulty understanding what is said in conversation.  The results of the audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
80
80
56
LEFT
30
75
80
85
68
	
Speech recognition was 92 percent in the right ear and 76 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level IV Roman numeral designation for the left ear. 

The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.

However, as the Veteran's puretone threshold for the left ear is 30 decibels at 1000 Hertz, and 75 decibels at 2000 Hertz, the Veteran has an exceptional pattern of hearing loss for VA purposes under the provisions of 38 C.F.R. § 4.86(b), and therefore his hearing loss in his left ear can also be rated using Table VIa.  When applied to Table VIa and elevated to the next level, the Veteran's puretone threshold average results in a Level VI Roman numeral designation.

During the March 2015 examination the Veteran reported difficulty understanding speech, trouble hearing in crowds or with background noise, and needing to concentrate on what a speaker is saying and reading lips.  The results of the audiological examination, as measured by a puretone audiometry test, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
75
80
60
LEFT
40
75
90
100
76
	
Speech recognition was 94 percent in the right ear and 70 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level II Roman numeral designation for the right ear and a Level VI Roman numeral designation for the left ear. 

The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.  In addition, the provisions of 38 C.F.R. § 4.86(b) are not applicable because the puretone threshold, while at 75 decibels at 2000 Hertz, is not also 30 decibels or less at 1000 Hertz.

The Board finds that an increased disability rating for his service-connected bilateral hearing loss is not warranted for the entire period on appeal.  Based on the Veteran's November 2011 audiological results, when the Level I designation for the right ear and the Level VI designation for the left ear are mechanically applied to Table VII, the result is a noncompensable disability rating.  Similarly, and based on the Veteran's March 2015 audiological results, when the Level II designation for the right ear and the Level VI designation for the left ear are mechanically applied to Table VII, the result is a 10 percent disability rating.  38 C.F.R. §§ 3.385, 4.85; Lendenmann, 3 Vet. App. 345.

Importantly, the Board notes that the RO has applied an effective date of August 16, 2011, for the current disability rating of 10 percent for his bilateral hearing loss, which is the date the Veteran filed his initial claim.  As discussed above, applying the findings of the November 2011 VA examination results in a non-compensable disability rating for the Veteran's bilateral hearing loss at that time.  See 38 C.F.R. § 4.85(e).  Nevertheless, the Board will not disturb the RO's selected effective date. 
The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty holding conversations in crowds or when there is background noise, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  See Lendenmann, 3 Vet. App. 345.  The audiological findings discussed above are more probative than the Veteran's lay contentions as to the extent of hearing loss.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


